DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 12/15/2020 has been entered and made of record. 

Response to Arguments
Applicant's arguments filed on 12/15/2020 have been fully considered but they are not persuasive.
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made Final.
Examiner has added the Mehta reference to teach the rejections of the independent claims. 
In the field of CNN-based image-to-image malignancy classification Mehta teaches separate branches for 1) reconstructing training patches by a first branch of layers of the decoder and 2) predicting a malignancy of nodules in the training patches by a second branch of layers of the decoder. (Mehta teaches a system for encoding a CNN which is decoded with a two-branch structure to simultaneously produce lesion segmentation and malignancy classification. Pg. 4, ¶ 4, “Y-Net (Figure 3a) adopts a two-stage procedure. The first stage outputs the instance-level segmentation mask . . . while the second stage adds a parallel branch that outputs the instance-level classification label.” The output of this second classification branch is the instance level probability map which is a map of the probability of every pixel being in one of the four diagnostic 
It would have been obvious to one of ordinary skill in the art to have combined Wu’s deep learning-based malignancy classification and segmentation with Mehta’s deep learning-based malignancy classification which teaches fully separate branches. As noted above, Wu teaches two distinct branches within its CNN architecture, one for producing the malignancy characterization and one for segmentation. The malignancy classification does involve using the output of the segmentation branch. Mehta teaches an alternative CNN architecture for accomplishing the malignancy classification and segmentation but with fully separate branches for each. The combination constitutes the repeatable and predictable result of simply applying Mehta’s teaching here. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Applicant argues that Wu does not teach reconstruction of the training patches by its image-to-image CNN network, because the segmentation result produced by Wu is not the exact same image as the input image patch.
Examiner disagrees and notes that the purpose of a deep image-to-image network is to encode an image patch (in this case into convolution CNN layers) and decode the layers into an image reconstruction to produce a useful result. This reconstruction is not an identical image of the input, but rather a processed reconstruction of the input patch. The segmentation from the decoded CNN layers in 

Positive Statement Regarding 35 USC 101
The claims are directed towards nodule malignancy classification via a trained deep image-to-image network. Such action does not describe a concept similar to those found by the courts to be abstract, such as an idea itself (standing alone), a mathematical relationship, or a merely routine computer implementation of an abstract idea. In contrast, the invention claimed here is directed towards a deep image-to-image network, a concept inextricably tied to computer technology, and overcomes a problem specifically arising in the realm of computer-based image characterization via deep learning neural networks. Accordingly, the claim is found to be eligible under 35 U.S.C. 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (“Joint Learning For Pulmonary Nodule Segmentation, Attributes And Malignancy Prediction”) in view of Liao (“Evaluate the Malignancy of Pulmonary Nodules Using the 3D Deep Leaky Noisy-or Network”) and Mehta (“Y-Net: Joint Segmentation and Classification for Diagnosis of Breast Biopsy Images”).
Regarding claim 1, Wu discloses a method for determining a malignancy of a nodule comprising: (Wu teaches using a deep convolutional neural network to perform lung nodule malignancy prediction, attribute selection and segmentation, see abstract)
receiving a medical image of a nodule of a patient; (See pg. 2, Fig. 1 which teaches inputting patches of lung scans containing nodules.)
inputting a defined a patch surrounding the nodule in the medical image; (Pg. 2, Fig. 1, “The input of the framework is a two-channel image patch containing the given nodule”)
predicting a malignancy of the nodule in the patch using a trained deep image-to-image network, comprising an encoder and a decoder (Pg. 2, Fig. 1 results in a malignancy score prediction using the deep network CNN architecture. In addition to 
wherein the trained deep image-to-image network is trained to, based on low level representations of training patches determined by the encoder, 1) reconstruct training patches by a first branch of layers of the decoder and 2) predict a malignancy of nodules in the training patches by a second branch of layers of the decoder (Pg. 2, Fig. 1, the patch is input into the CNN encoder and multiple convolution layers are generated as low level representations, high-level attributes are eventually decoded and malignancy scores are predicted therefrom. pg. 2, Fig. 1 teaches its CNN framework in which the CNN is split into two branches. On the right branch segmentation is performed from the encoded convolutional layers. This constitutes a reconstruction of the original image with a segmentation mask. On the left is a sub-net for attribute learning to form the high-level semantic attributes and the malignancy scores. These both constitute processes of decoding. Also see pg. 3, left column, ¶ 2.)
In the field of lung nodule classification via deep learning Liao teaches defining a patch surrounding the nodule in the medical image; and (Pg. 6, right column, ¶ 4 and 6 
It would have been obvious to one of ordinary skill in the art to have combined Wu’s deep learning-based malignancy classification and segmentation with Liao’s deep learning-based malignancy classification which teaches defining patches. As noted above, Wu uses image patches of lung nodules to predict malignancy and perform segmentation. The patches are inputs to the algorithm. Liao teaches defining the patches, as described above. The combination constitutes the repeatable and predictable result of simply applying Liao’s teaching for defining patches. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of CNN-based image-to-image malignancy classification Mehta teaches separate branches for 1) reconstructing training patches by a first branch of layers of the decoder and 2) predicting a malignancy of nodules in the training patches by a second branch of layers of the decoder. (Mehta teaches a system for encoding a CNN which is decoded with a two-branch structure to simultaneously produce lesion segmentation and malignancy classification. Pg. 4, ¶ 4, “Y-Net (Figure 3a) adopts a two-stage procedure. The first stage outputs the instance-level segmentation mask . . . while the second stage adds a parallel branch that outputs the instance-level classification label.” The output of this second classification branch is the instance level probability map which is a map of the probability of every pixel being in one of the four diagnostic malignancy categories. These maps are then combined but only after this malignancy 
It would have been obvious to one of ordinary skill in the art to have combined Wu’s deep learning-based malignancy classification and segmentation with Mehta’s deep learning-based malignancy classification which teaches fully separate branches. As noted above, Wu teaches two distinct branches within its CNN architecture, one for producing the malignancy characterization and one for segmentation. The malignancy classification does involve using the output of the segmentation branch. Mehta teaches an alternative CNN architecture for accomplishing the malignancy classification and segmentation but with fully separate branches for each. The combination constitutes the repeatable and predictable result of simply applying Mehta’s teaching here. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 4, the above combination discloses the method of claim 1, wherein predicting a malignancy of the nodule in the patch using a trained deep image-to-image network comprises: determining a score indicating the malignancy of the nodule. (See rejection of claim 1. Also, the malignancy probability score is given at Liao pg. 7, right column, equation (4).)
Regarding claim 5, the above combination discloses the method of claim 1, wherein predicting a malignancy of the nodule in the patch using a trained deep image-to-image network comprises: classifying the nodule as malignant or not malignant. (Liao, pg. 9, right column, last paragraph.)
claim 8, the above combination discloses the method of claim 1, wherein predicting a malignancy of the nodule in the patch using a trained deep image-to-image network comprises: 
inputting the patch into the encoder for converting the patch to a low level representation; (As above, Wu pg. 2, Fig. 1, the patch is input into the CNN encoder and multiple convolution layers are generated as low level representations.)
predicting the malignancy of the nodule in the patch from the low level representation by the decoder. (As above, Wu pg. 2, Fig. 1, the patch is input into the CNN encoder and multiple convolution layers are generated as low level representations, high-level attributes are eventually decoded and malignancy scores are predicted therefrom.)
Regarding claim 9, the above combination discloses the method of claim 1, wherein the trained deep image-to-image network comprises a trained deep reasoner network. (Liao and Wu teach trained deep learning networks which perform classification and characterization reasoning of medical images.)

Claims 6, 7, 10, 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (“Joint Learning For Pulmonary Nodule Segmentation, Attributes And Malignancy Prediction”) and Liao (“Evaluate the Malignancy of Pulmonary Nodules Using the 3D Deep Leaky Noisy-or Network”), Mehta (“Y-Net: Joint Segmentation and Classification for Diagnosis of Breast Biopsy Images”) in view of Zhou (US PGPub 2017/0200067)
claim 6, the above combination discloses the method of claim 1, but not the remaining limitations. 
In the field of deep learning classification Zhou teaches receiving a second medical image of the nodule of the patient based on the predicted malignancy of the nodule; (Zhou ¶ 0047 teaches a multi-scale classification in which a classification is made at a low resolution, and another medical image of the area is received based on the successful classification. That malignancy of the nodule is predicted is taught in the combination with Liao.)
defining a second patch surrounding the nodule in the second medical image; and (¶ 0047, “The ROI is then cropped from the higher resolution image and used as the input image to the next trained DI2IN in the classifier.”)
predicting another malignancy of the nodule in the second patch using the trained deep image-to-image network. (Predictions are then made based on the high resolution imaging only in areas identified in the lower resolutions, see Fig. 4.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s deep learning-based malignancy classification with Zhou’s deep learning-based malignancy classification (that explicitly teaches using a framework for defining repeated image patches). Zhou ¶ 0022 teaches its image-to-image framework, which is generally useful for medical image analysis, can specifically be used for malignancy characterization. ¶ 0048 explains the computational efficiency benefit of integrating this image-to-image framework into a deep learning system. The combination constitutes the repeatable and predictable result of simply applying the framework to the above combination’s lung nodule classification, which is also a deep 
Regarding claim 7, the above combination discloses the method of claim 6, wherein receiving a second medical image of the nodule of the patient based on the predicted malignancy of the nodule comprises: receiving the second medical image of the nodule of the patient based on the predicted malignancy of the nodule with respect to one or more thresholds, the predicted malignancy of the nodule comprising a score indicating a malignancy of the nodule. (Liao, pg. 9, second paragraph from bottom teaches setting a threshold to classify the nodule as cancerous/benign based on the malignancy score. Zhou also teaches thresholding the medical images in the multi-scale processing by defining a segmentation mask.)
Claims 10, 13 and 14 are the apparatus claims corresponding to method claims 1, 4 and 5. Zhou teaches an apparatus, abstract. Limitations are rejected similarly, see above for detailed analysis.
Claims 15 and 17-20 are the computer readable medium claims corresponding to method claims 1 and 6-9. Zhou teaches a computer readable medium, claim 22. Limitations are rejected similarly, see above for detailed analysis.

Claims 2, 3, 11, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Wu (“Joint Learning For Pulmonary Nodule Segmentation, Attributes And Malignancy Prediction”), Liao (“Evaluate the Malignancy of Pulmonary .
Regarding claim 2, the above combination discloses the method of claim 1, further comprising: 
training the trained deep image-to-image network using the training images depicting nodules in the training images (Liao, pg. 3, right column, ¶ 2 teaches using a dataset labeled by radiologists.)
In the field of medical imaging classification Metzger teaches that said training uses the results of a histopathological examination. (Metzger teaches training machine learning predictive modeling based on “utilizing co-registered correlative histopathology as the ground truth,” ¶ 0021.)
It would have been obvious to one of ordinary skill in the art to have combined Liao’s learning-based malignancy classification with Metzger’s learning-based malignancy classification (that uses histopathology as training data). Liao teaches training it’s malignancy models using expert labeled imaging as ground truth. Metzger teaches training it’s malignancy models using expert labeled histopathology as ground truth. The combination constitutes the repeatable and predictable result of simply training the imaging models based on microscopic examination of tissue (histopathology), a well-known and widely-used technique in the medical field. This is not considered a non-obvious improvement over the prior art, especially in view of the relevant disclosure here. Using known engineering design, no “fundamental” operating 
Regarding claim 3, the above combination discloses the method of claim 2, wherein training the trained deep image-to-image network using the training images and results of a histopathological examination of the nodules in the training images further comprises:
training the trained deep image-to-image network using additional training images and results of a radiologist examination of nodules in the additional training images. (Liao, pg. 3, right column, ¶ 2 teaches using for training both the LUNA dataset and the DSB dataset, additional training images, both the results of radiologist examination.)
Claims 11 and 12 are the apparatus claims corresponding to method claims 2 and 3. Metzger teaches an apparatus, ¶ 0022. Limitations are rejected similarly, see above for detailed analysis.
Claim 16 is the computer readable medium corresponding to method claim 2. Metzger teaches a computer readable medium, ¶ 0005. Limitations are rejected similarly, see above for detailed analysis.

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661